       November 13, 2018                                            David C. Neu
                                                                    david.neu@klgates.com

                                                                    T 206 370 8125
                                                                    F 206 370 6289

       The Honorable Christopher M. Alston
       United State Bankruptcy Court
       Western District of Washington
       700 Stewart St. Room 7216
       Seattle, Washington 98101

       Re:      In re Northwest Territorial Mint, LLC, USBC WA Western No. 16-11767
                Telephonic Appearance Request

       Dear Judge Alston:

       We write to request that our client, Mark Calvert, Chapter 11 Trustee in the above captioned
       matter, be allowed to appear telephonically for the final hearing on the Joint Motion for an Order
       (1) Granting Class Certification for Purposes of Settlement Only; (2) Appointing Settlement
       Class Representative and Settlement Class Counsel; (3) Preliminarily Approving the Settlement
       Agreement between the Class Claimant, on her own behalf and on behalf of the Settlement
       Class; (4) Approving the Form and Manner of Notice to Settlement Class; (5) Scheduling a Final
       Fairness Hearing for the Final Consideration and approval of the Settlement; and (6) Finally
       Approving the Settlement; (the “Joint Motion”), currently set for November 16, 2018 at 11:00
       a.m. (PDT).

       The Trustee is unable to attend the hearing in person because he will out of town on business.

       Thank you for your consideration of this request.

       Very truly yours,

       /s/ David C. Neu

       David C. Neu




K&L GATES LLP
925 FOURTH AVENUE SUITE 2900 SEATTLE WA 98104-1158
T +1 206 623 7580 F +1 206 623 7022 klgates.com
501954981 v2

        Case 16-11767-CMA          Doc 1913      Filed 11/13/18   Ent. 11/13/18 19:21:06      Pg. 1 of 1
